DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1, 6-8, 23, 26, and 27 and cancellation of Claims 2, 5 and 28 is acknowledged.
The amendment to Claim 8 overcomes the claim objection and the amendment to Claims 26 and 27 overcomes the Claim Rejections under 35 USC § 112(b).
The amendment to Claims 1 and 23 overcome the art rejection.


Election/Restrictions
Claims 1 and 23 are allowable. The restriction requirement between Groups I, II, III, IV, V, VI, VII VIII, and IX, as set forth in the Office action mailed on 1/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/16/2020 is withdrawn.  Claims 3, 4, 9-22, 25, 29 and 30, directed to Groups I, III, IV, V, VI, VII VIII, and IX are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 3 and 9 are amended to depend on Claim 1 as Claim 2 has been canceled.
Claim 3 is amended to:
3. The method of claim 1, wherein the test irregularity is a connection port of the optical time domain reflectometer configured for connecting the optical time domain reflectometer to an optical transmission fiber.

9. The method of claim 1, wherein the step of analyzing the combined signal comprises fitting the combined signal and the calibration signal to an analytic function.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit,” “analyzing unit,” and “control unit” in claims 23, 24, 26, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Allowable Subject Matter
Claims 1, 3-4, 6-27, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining a position of an irregularity in an optical transmission fiber using an optical time domain reflectometer, the method comprising the steps of: emitting a succession of sampling light pulses into the optical transmission fiber, wherein the sampling light pulses have a predefined pulse width; generating a plurality of detection signals that each correspond to a respective one of the plurality of detected reflected light pulses, wherein each detection signal is active for a time corresponding to the predefined pulse width; analyzing the combined signal to determine the position of the irregularity in the optical transmission fiber with respect to the optical time domain reflectometer based on a time shift between the combined signal and a calibration signal; wherein the calibration signal is obtained by the steps of: emitting into the optical transmission fiber a succession of calibration light pulses; detecting a plurality of reflected calibration light pulses that each result from a reflection of a respective one of the emitted calibration light pulses that occurs at a test irregularity located at a known distance from the optical time domain reflectometer; generating a plurality of calibration detection signals that 

Regarding Independent Claim 23, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical time domain reflectometer for determining a position of an irregularity in an optical transmission fiber, the optical time domain reflectometer comprising: a light source configured for emitting a succession of sampling light pulses into the optical transmission fiber, wherein the sampling light pulses have a predefined pulse width; light receiver configured for detecting each of a plurality of reflected light pulses that each result from a reflection of a respective one of the sampling light pulses that occurs at the irregularity in the optical transmission fiber and for generating a plurality of detection signals that each correspond to a respective one of the detected plurality of reflected light pulses, wherein each detection signal is active for a time corresponding to the predefined pulse width; an analyzing unit operatively connected to the processing unit and configured for analyzing the combined signal to determine the position of the irregularity in the optical transmission fiber with respect to the optical time domain reflectometer based on a time shift between the combined signal and a calibration signal; wherein the calibration signal is obtained by the steps of: emitting into the optical transmission fiber a succession of calibration light pulses; detecting a plurality of reflected calibration light pulses that each result from a reflection of a respective one of the emitted calibration light pulses that occurs at a test 

Claims 3-4, 6-22, 24-27, and 29-30 are allowable at least based upon their dependence on Claims 1 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877